      Case 2:20-cv-00743-NJB-DMD Document 23 Filed 02/26/21 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 LANDRY DIXON                                                           CIVIL ACTION


 VERSUS                                                                 NO. 20-743


 MANDY YOUNGBLOOD et al.                                                SECTION: “G”(3)



                                            ORDER

       Pro se Plaintiff Landry Dixon (“Plaintiff”) filed a “Libelous Per Se Complaint”

(“Complaint”) in the United States District Court in the Eastern District of Louisiana against

Mandy Youngblood, Carly Gibbs-Talley, Kimberly VerSteegh, Mark J. Chaney III, and Stephen

W. Rider (collectively, “Defendants”). 1 Pending before the Court is Defendants’ “Rule 12(b)(6)

motion to dismiss.”2 Considering the motion, the opposition, the applicable law, and the record,

the Court denies the motion as moot.

       Upon review of the Complaint filed by Plaintiff in this action, it came to the Court’s

attention that the Court may not have subject matter jurisdiction over the instant case. 3 Although

no party raised the issue, “[f]ederal courts are duty-bound to examine the basis of subject matter




       1
           Rec. Doc. 1.
       2
           Rec. Doc. 6.
       3
           Rec. Doc. 15.



                                                1
        Case 2:20-cv-00743-NJB-DMD Document 23 Filed 02/26/21 Page 2 of 3



jurisdiction sua sponte.” 4 Accordingly, the Court issued an Order granting Plaintiff leave to amend

the Complaint to clarify the basis for the Court’s jurisdiction. 5

         On October 27, 2020, Plaintiff filed an amended complaint. 6 In the Amended Complaint,

Plaintiff claims that Defendants committed “egregious violations of a number of state and federal

statutes, codes, laws and regulations.” 7 Specifically, Plaintiff claims that Defendants violated

Louisiana law, Texas law, and the federal obstruction of justice statutes, Title 18, United States

Code, Sections 1501 to 1517. 8

         Courts vary in how they proceed when a plaintiff files an amended complaint while a Rule

12(b)(6) motion is still pending. 9 Many district courts—including this Court—routinely deny as

moot any motion to dismiss that is filed prior to an amendment of a complaint. 10 Although courts



         4
             Union Planters Bank Nat’l Ass’n v. Salih, 369 F.3d 457, 460 (5th Cir. 2004).
         5
             Rec. Doc. 15.
         6
          Rec. Doc. 16. Although Plaintiff’s amended complaint was designated as a motion for leave to amend, the
Court granted Plaintiff leave to amend in the October 19, 2020 Order. Rec. Doc. 15. In addition, Plaintiff asserted in
the motion that “this first Amended Complaint . . . alleges an extensively expansive pattern of [] State and Federal
misconduct . . . .” Rec. Doc. 16.
         7
             Id. at 2.
         8
             Id.
         9
             1 Steven S. Gensler, Federal Rules of Civil Procedure, Rules and Commentary Rule 15.
         10
            See Athletic Training Innovations, LLC v. eTagz, inc., No. 12-2540, 2013 WL 360570, at *3 (E.D. La.
2013) (Brown, J.); see also, e.g., Lee v. Ability Ins. Co., No. 12-17, 2012 WL 3186270, at *1 (S.D. Miss. 2012) (“The
Court finds that it would be impractical and unwise to proceed further on the Motion to Dismiss since it challenges
the original Complaint, which is no longer the operative pleading.”); Abb, Inc, v. Reed City Power Line Supply Co.,
2007 WL 2713731, at *1 (W.D. Mich. 2007) (“Because the original complaint has been superseded and nullified,
there is no longer a live dispute about the propriety or merit of the claims asserted therein; therefore, any motion to
dismiss such claims is moot.”). But see Illiano v. Mineola Union Free Sch. Dist., 585 F. Supp. 2d 341, 349 (E.D.N.Y.
2008) (“‘When a plaintiff amends its complaint while a motion to dismiss is pending’ the court may ‘den[y] the motion
as moot [or] consider[ ] the merits of the motion in light of the amended complaint.’”) (quoting Roller Bearing Co. of
Am., Inc. v. Am. Software, Inc., 570 F. Supp. 2d 376, 384 (D. Conn. 2008)); Patton Elec. Co., Inc, v. Rampart Air,
Inc., 777 F. Supp. 704, 713 (N.D. Ind. 1991) (“If some of the defects raised in the original motion remain in the new
pleading, the court simply may consider the motion as being addressed to the amended pleading.”) (quoting 6 Wright,
Miller & Kane, Federal Practice and Procedure, § 1476 at 556–58 (2d ed. 1990)).



                                                           2
      Case 2:20-cv-00743-NJB-DMD Document 23 Filed 02/26/21 Page 3 of 3



may address the merits of a motion to dismiss after an amended complaint is filed, as a general

rule, “if applying the pending motion to the amended complaint would cause confusion or detract

from the efficient resolution of the issues, then it makes sense to require the defendant to file a

new motion specifically addressing the amended complaint.” 11

       Defendants contend that Plaintiff failed to state a claim pursuant to Federal Rule of Civil

Procedure 12(b)(6). 12 In the Amended Complaint, Plaintiff alleges new claims unaddressed in the

pending motion to dismiss. Therefore, the Court concludes that applying the pending motion to

dismiss to the Amended Complaint would cause confusion and detract from the efficient resolution

of the issues. Accordingly,

       IT IS HEREBY ORDERED that the “Rule 12(b)(6) Motion to Dismiss” filed by

Defendants Mandy Youngblood, Carla Gibbs-Talley, Kimberly VerSteegh, Mark J. Chaney, III,

and Stephen W. Rider 13 is DENIED AS MOOT.

       NEW ORLEANS, LOUISIANA, this ______
                                     26th day of February, 2021.



                                                             ________________________________
                                                             NANNETTE JOLIVETTE BROWN
                                                             CHIEF JUDGE
                                                             UNITED STATES DISTRICT COURT




       11
            1 Steven S. Gensler, Federal Rules of Civil Procedure, Rules and Commentary Rule 15.
       12
            Rec. Doc. 6.
       13
            Id.



                                                        3
